        Case 2:20-cv-00517-RAH-CSC Document 57 Filed 03/26/21 Page 1 of 1




                 IN THE DISTRICT COURT OF THE UNITED STATES
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              NORTHERN DIVISION

RODNEY ALVERSON,                            )
AIS #132431,                                )
                                            )
           Plaintiff,                       )
                                            )
   v.                                       )   CIVIL ACTION NO. 2:20-CV-517-RAH
                                            )
KAY IVEY, et al.,                           )
                                            )
           Defendants.                      )

                                         ORDER

         On January 27, 2021, the Magistrate Judge entered a Recommendation (Doc. 50)

denying the Plaintiffs’ Motions for Preliminary Injunction to which no timely objections

have been filed. After an independent review of the file and the Recommendation of

the Magistrate Judge, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge (Doc. 50) is ADOPTED.

        2. The Motions for Preliminary Injunction (Doc. 10, Doc. 18, Doc. 29 and Doc. 31)

are DENIED.

        3. This case is referred back to the Magistrate Judge assigned hereto for further

appropriate proceedings.

        DONE, on this the 26th day of March, 2021.


                                          /s/ R. Austin Huffaker, Jr.
                                   R. AUSTIN HUFFAKER, JR.
                                   UNITED STATES DISTRICT JUDGE
